DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-05-2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks , filed 08-05-2021` with respect to the rejection(s) of claim(s) 1, 2, 4-6, 9, 11, 12, 14, 17, 18 20-22, 25, 27, 28, and 30  under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wei have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of You et al (US 20170208627) and further in view of Kim et al (US 20150156722).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 9, 11, 12, 14, 17, 18 20-22, 25, 27, 28, and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20170048879) in view You et al (US 20170208627) and further in view of Kim et al (US 20150156722).

As to claim 1 Zhang discloses a method for wireless communications at a user equipment (UE), (Zhang, Fig.4) comprising: receiving a trigger signal indicating that a base station has obtained access to a shared radio frequency spectrum band (s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence); transmitting, in response to the trigger signal, a trigger response signal configured to reserve a channel of the shared radio frequency spectrum band for a downlink transmission by the base station- trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151); 
You Fig.8, ¶0125-3rd sentence- the BS transmits a PDCCH with respect to a PDSCH/PUSCH to be scheduled only through a DL CC). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang with that of You for cross –carrier scheduling (You ¶0124).
Zhang and You however are silent wherein the trigger response signal is transmitted for a time period extending to a scheduled beginning of the downlink transmission; and receiving the downlink transmission after an expiration of the time period and based at least in part on the trigger signal- in other words the AP immediately sends data after a station sends its  PS-poll message. 
However in an analogous art Kim remedies this deficiency: (Kim Fig.10 and ¶0257- AP may allow the STA to use a UL by immediately transmitting the DL data to the STA in response to the PS-Poll frame. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the already combined teachings of Zhang and You with that of Kim for the purpose of efficiently using spectrum by not having gaps (Kim, ¶0257).

As to claim 2 the combined teachings of Zhang, You and Kim discloses the method of claim 1, further comprising: selecting a waveform for transmitting the trigger response signal based at least in part on an identifier associated with the UE (Kim ¶0083- a Service Set Identifier (SSID)).

As to claim 4 the combined teachings of Zhang, You and Kim discloses the method of claim 1, further comprising: identifying a delay period between receiving the trigger signal and the scheduled beginning of the downlink transmission, wherein the time period is based at least in part on the Kim ¶0099- 2nd to last sentence- the AP and/or the STA may attempt to perform frame transmission after setting a delay time (e.g. a random backoff period).)

As to claim 5 the combined teachings of Zhang, You and Kim discloses the method of claim 4, further comprising: receiving, prior to sending the trigger response signal, a configuration signal indicating the delay period (Kim¶0099)

As to claim 6 the combined teachings of Zhang , You and Kim discloses the method of claim 5, wherein the configuration signal is received prior to the trigger signal (Zhang ¶0112- 1st sentence- the radio resource control connection reconfiguration message may further include radio resource information required for receiving the CTS frame by the UE.)

As to claim 9 Zhang discloses a method for wireless communications at a base station, comprising: transmitting a trigger signal to a user equipment (UE) indicating that the base station has obtained access to a shared radio frequency spectrum band for a downlink transmission to the UE (s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence ); receiving, based at least in part on the trigger signal, a trigger response signal configured to reserve a channel of the shared radio frequency spectrum band for the downlink transmission trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151);
You Fig.8, ¶0125-3rd sentence- the BS transmits a PDCCH with respect to a PDSCH/PUSCH to be scheduled only through a DL CC). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang with that of You for cross –carrier scheduling (You ¶0124).
Zhang and You however are silent wherein the trigger response signal is received from the UE for a time period extending to a scheduled beginning of the downlink transmission; and receiving the downlink transmission after an expiration of the time period and based at least in part on the trigger signal- in other words the AP immediately sends data after a station sends its PS-poll message. 
However in an analogous art Kim remedies this deficiency: (Kim Fig.10 and ¶0257- AP may allow the STA to use a UL by immediately transmitting the DL data to the STA in response to the PS-Poll frame. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the already combined teachings of Zhang and You with that of Kim for the purpose of efficiently using spectrum by not having gaps (Kim, ¶0257).

As to claim 11 the combined teachings of Zhang , You and Kim discloses the method of claim 9, further comprising: determining, based at least in part on a waveform used for the trigger response signal, an identifier associated with the UE ((Kim ¶0083- a Service Set Identifier (SSID)).

As to claim 12 the combined teachings of Zhang, You and Kim discloses the method of claim 9, further comprising: transmitting, prior to transmitting the trigger signal, a configuration signal Kim ¶0099- 2nd to last sentence- the AP and/or the STA may attempt to perform frame transmission after setting a delay time (e.g. a random backoff period).)

As to claim 14 the combined teachings of Zhang, You and Kim discloses the method of claim 9, further comprising: configuring the trigger signal to indicate that the base station has obtained access to the shared radio frequency spectrum band for downlink transmissions to a plurality of UEs (Zhang¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB;)  

As to claim 17 Zhang discloses an apparatus for wireless communications at a user equipment (UE) (Zhang UE of Fig.4, Fig.7) comprising: a processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: receive a trigger signal indicating that a base station has obtained access to a shared radio frequency spectrum band (s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence);
transmit, in response to the trigger signal, a trigger response signal configured to reserve a channel of the shared radio frequency spectrum band for a downlink transmission by the base station- trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151);
You ¶0417- 3rd sentence; Fig.8, ¶0125-3rd sentence- the BS transmits a PDCCH with respect to a PDSCH/PUSCH to be scheduled only through a DL CC). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang with that of You for cross –carrier scheduling (You ¶0124).
Zhang and You however are silent wherein the trigger response signal is transmitted by the UE for a time period extending to a scheduled beginning of the downlink transmission; and receiving the downlink transmission after an expiration of the time period and based at least in part on the trigger signal- in other words the AP immediately sends data after a station sends its PS-poll message. 
However in an analogous art Kim remedies this deficiency: (Kim Fig.10 and ¶0257- AP may allow the STA to use a UL by immediately transmitting the DL data to the STA in response to the PS-Poll frame. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the already combined teachings of Zhang and You with that of Kim for the purpose of efficiently using spectrum by not having gaps (Kim, ¶0257).

As to claim 18 the combined teachings of Zhang, You and Kim discloses the apparatus of claim 17, wherein the instructions are executable by the processor to: select a waveform for transmitting the trigger response signal based at least in part on an identifier associated with the UE ((Kim ¶0083- a Service Set Identifier (SSID)).

As to claim 20 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 17, wherein the instructions are executable by the processor to: identify a delay period between receiving the trigger signal and the scheduled beginning of the downlink transmission, wherein the time period is based at least in part on the delay period (Kim ¶0099- 2nd to last sentence- the AP and/or the STA may attempt to perform frame transmission after setting a delay time (e.g. a random backoff period)

As to claim 21 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 20, wherein the instructions are executable by the processor to: receive, prior to sending the trigger response signal, a configuration signal indicating the delay period (Kim¶0099).

As to claim 22 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 21, wherein the configuration signal is received prior to the trigger signal. (Zhang ¶0112- 1st sentence- the radio resource control connection reconfiguration message may further include radio resource information required for receiving the CTS frame by the UE.).

As to claim 25 Zhang disclose an apparatus for wireless communications at a base station (Zhang, eNB of Fig.4, Fig.5 and 6), comprising: a processor, and instructions stored in the memory (Zhang ¶0063), wherein the instructions are executable by the processor to: transmit a trigger signal to a user equipment (UE) indicating that the base station has obtained access to a shared radio frequency spectrum band (s304 of Fig.4, ¶0148; ¶0125- 1st sentence- UE is triggered; ¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB; sending first channel status information to user equipment UE- first channel status information (equivalent to a trigger signal) being physical downlink control channel (Physical Downlink Control Channel, PDCCH) signaling, or media access control control element (Media Access Control Control Element, MAC CE) signaling- ¶109- 1stsentence ); receive, based at least in part on the trigger signal, a trigger response signal configured to reserve a channel of the shared radio frequency spectrum band for the downlink transmission trigger response signal equivalent to a CTS frame (Zhang s305 of Fig.4 ¶0151);
Zhang however is silent where the memory is coupled with the processor and trigger signal indicates a downlink transmission indicating a downlink transmission scheduled by the base station. However in an analogous art You remedies this deficiency: (You ¶0417- 3rd sentence; Fig.8, ¶0125-3rd sentence- the BS transmits a PDCCH with respect to a PDSCH/PUSCH to be scheduled only through a DL CC). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang with that of You for cross –carrier scheduling (You ¶0124).
Zhang and You however are silent wherein the trigger response signal is received from the UE for a time period extending to a scheduled beginning of the downlink transmission; and receiving the downlink transmission after an expiration of the time period and based at least in part on the trigger signal- in other words the AP immediately sends data after a station sends its PS-poll message. 
However in an analogous art Kim remedies this deficiency: (Kim Fig.10 and ¶0257- AP may allow the STA to use a UL by immediately transmitting the DL data to the STA in response to the PS-Poll frame. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the already combined teachings of Zhang and You with that of Kim for the purpose of efficiently using spectrum by not having gaps (Kim, ¶0257).

As to claim 27 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 25, wherein the instructions are executable by the processor to: determine, based at least in part on a (Kim ¶0083- a Service Set Identifier (SSID)).

As to claim 28 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 25, wherein the instructions are executable by the processor to: transmit, prior to transmitting the trigger signal, a configuration signal identifying a delay period between transmitting the trigger signal and the scheduled beginning of the downlink transmission (Kim ¶0099- 2nd to last sentence- the AP and/or the STA may attempt to perform frame transmission after setting a delay time (e.g. a random backoff period)

As to claim 30 the combined teachings of Zhang You and Kim disclose the apparatus of claim 25, wherein the instructions are executable by the processor to: configure the trigger signal to indicate that the base station has obtained access to the shared radio frequency spectrum band for downlink transmissions to a plurality of UEs. (Zhang¶0162- 2nd sentence sending a control frame on the channel so as to reserve the channel, where a frequency domain resource occupied by the channel is in an unlicensed spectrum, and the scheduling device is an eNB;)  

Claims 3, 10, 19, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of You in view of Kim and further in view of Li et al (US 20190230706).

As to claim 3 the combined teachings of Zhang, You and Kim discloses the method of claim 1, however silent further comprising: performing a CCA procedure before transmitting the trigger response signal, wherein the CCA procedure comprises an omni-directional CCA procedure or a directional CCA procedure- LBT Procedure, However in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence)

As to claim 10 the combined teachings of Zhang, You and Kim discloses the method of claim 9, however silent further comprising: performing a clear channel assessment (CCA) procedure to obtain access to the shared radio frequency spectrum band, wherein the CCA procedure comprises an omnidirectional CCA procedure or a directional CCA procedure- LBT Procedures. However in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence).

As to claim 19 the combined teaching of Zhang, You and Kim disclose the apparatus of claim 17, however silent further comprising: performing a CCA procedure before transmitting the trigger response signal, wherein the CCA procedure comprises an omni-directional CCA procedure or a directional CCA procedure- LBT Procedure, However in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence).

As to claim 26 the combined teachings of Zhang, You and Kim discloses the apparatus of claim 25 however silent wherein the instructions are executable by the processor to: perform a clear channel assessment (CCA) procedure to obtain access to the shared radio frequency spectrum band, wherein the CCA procedure comprises an omnidirectional CCA procedure or a directional CCA procedure. However in an analogous art Li remedies this deficiency: (Li ¶00227-1st sentence; ¶0233). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Li for the purpose of sensing energy uniformly from every direction (Li ¶0227- last sentence).

Claims 7, 8, 13, 16, 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of You in view of Kim and further in view of Benveniste (US 7864796).

As to claim 7 the combined teachings of Zhang, You and Kim discloses the method of claim 1, however silent further comprising: transmitting, during a scheduled period of the downlink transmission, one or more instances of a repeat trigger response signal (RRS message) over the channel of the shared radio frequency spectrum band. However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS))
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

As to claim 8 the combined teachings of Zhang, You and Kim discloses the method of claim 1 further comprising: setting a network allocation vector (NAV) of the RRS based at least in part on the time period (Zhang ¶0125- 1st sentence- UE may need to perform, ….the monitoring only in a time range indicated by an NAV value included in a CTS frame).
Zhang, You and Kim combined however are silent wherein the trigger response signal comprises a reservation response signal (RRS), However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract). 

As to claim 13 the combined teachings of Zhang, You and Kim discloses the method of claim 9,  however silent further comprising: receiving, during the downlink transmission, one or more instances of a repeat trigger response signal over the channel of the shared radio frequency spectrum band. However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS))
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

As to claim 16 the combined teachings of Zhang, You and Kim discloses the method of claim 9, however silent wherein the trigger response signal comprises a reservation response signal (RRS), further comprising: decoding the RRS to identify a network allocation vector (NAV).
 However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS); Abstract- RRS NAV is decremented when a reservation is cancelled, and the RRS NAV is reset ) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract). 

As to claim 23 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 17, however silent wherein the instructions are executable by the processor to: transmit, during a scheduled period of the downlink transmission, one or more instances of a repeat trigger response signal over the channel of the shared radio frequency spectrum band. However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS))
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

As to claim 24 the combined teachings of Zhang, You and Kim discloses the apparatus of claim 17, and the instructions are executable by the processor to: set a network allocation vector (NAV) of the Zhang ¶0125- 1st sentence- UE may need to perform, ….the monitoring only in a time range indicated by an NAV value included in a CTS frame-).
Zhang and Wei combined however are silent wherein the trigger response signal comprises a reservation response signal (RRS), However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract). 

As to claim 29 the combined teachings of Zhang, You and Kim disclose the apparatus of claim 25, however silent wherein the instructions are executable by the processor to: receive, during the downlink transmission, one or more instances of a repeat trigger response signal over the channel of the shared radio frequency spectrum band. However in an analogous art Benveniste remedies this deficiency: (Benveniste Col.2 lines 48-56- transmitting on a channel of a plurality of traffic channels, wherein each corresponding NAV is set by detecting a request selected from the group consisting of a reservation request (RRQ) and a reservation response (RRS)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Benveniste for the purpose of providing start to finish reservation in wireless systems (Benveniste – Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of You in view of Kim and further in view of Jeon et al (US 20150215100).

As to claim 15 the combined teachings of Zhang, You and Kim disclose the method of claim 14, however silent further comprising: receiving trigger response signals from a subset of the plurality of UEs; and selecting one or more UEs of the subset of the plurality of UEs to perform the downlink transmissions to. However in an analogous art Jeon remedies this deficiency: (Jeon, Fig.5, ¶0036- 5th sentence- UEs 106a, 106d, 106g and 106i transmit a reservation message using a WLAN protocol (e.g., CTS message)) .Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Zhang, You and Kim with that of Jeon for the purpose of broadcasting reservation message to wireless devices (Jeon ¶0036- 1st sentence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al – System and Method for Congestion Control in a Wireless Mesh network – US 2004/0229566, Fig.3B and ¶0031.
Sugaya et al- Communication System, Communication Apparatus, Communication Method, and Program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462